Citation Nr: 1632779	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-00 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from August 2000 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts his acquired psychiatric disorder is due to his military service.  Specifically, he asserts that he has PTSD as the result intimidation and altercations from his Master Sargent.  In November 2013, a staff sergeant who supervised the Veteran wrote a statement corroborating his reported stressor of being confronted and threatened by a master sergeant.

The Veteran's medical records show that he has been diagnosed with PTSD, anxiety, and depression.  However, a number of more recent PTSD screens appear to be negative.  The record contains lay statements from individuals that knew the Veteran prior to his active service, including fellow Marines and his mother, who reported changes in the Veteran's mental health.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a medical opinion is necessary to adjudicate the service connection claim.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination, with a psychiatrist or psychologist.  The examiner should diagnose any current Axis-I psychiatric disability.  If PTSD is diagnosed, the examiner should identify the stressor that the diagnosis is predicated on.  

The Veteran's report that he was intimidated in a confrontation with a master sergeant is considered to be corroborated.

The examiner then should address the following questions:

a)  Is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disability, to include PTSD, began during or was otherwise caused by the Veteran's active service?  Why or why not? 

b)  Is it at least as likely as not (50 percent or greater) that any current psychiatric disorder was directly caused by a service connected disability (namely hip, shin, and left knee pain)?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that any current psychiatric disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability (namely hip, shin, and left knee pain)?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

